Citation Nr: 1309688	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  09-06 922A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for bilateral pes planus and residuals of a left 5th metatarsal fracture.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel






INTRODUCTION

The Veteran served on active duty from January 1984 to April 1988.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

During the current appeal, and specifically in September 2012, the Veteran testified at a hearing conducted before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing has been associated with the Veteran's physical VA claims file and has been reviewed.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his service-connected pes planus and left 5th metatarsal fracture residuals is more disabling than the current 10 percent disability rating reflects.  During the September 2012 hearing, the Veteran testified as to his current pes planus symptoms.  Such testimony indicates that his foot symptomatology may have increased in severity since the most recent VA examination in October 2007.  The Board also notes that the Veteran is competent to provide evidence as to the severity of his symptoms.  See 38 C.F.R. § 3.159(a)(2) (2012).

Moreover in his June 2008 Notice of Disagreement, the Veteran challenged the adequacy of that examination report.  He strongly disagreed with the accuracy of the history and complaints for his bilateral foot disability set forth in the October 2007 VA examination report.  He took issue with the VA examination finding that there was no evidence of tenderness and painful motion.  He stated that he endures pain and tenderness daily, especially in his right foot, which is caused by just normal walking and standing throughout the day.  He also reported that moments of just sitting or getting out of bed cause the muscles and tendons in his feet to contract and stiffen, which causes pain and discomfort when he gets up to walk.  He stated that he has been provided with a foot brace to keep his foot and calf muscles stretched out during periods of inactivity.  He also indicated that he has developed plantar fasciitis and planovalgus deformity of both feet.  See also VA Form 9 received in March 2009 and September 2012 hearing transcript.  

Unfortunately, there is very little evidence in the claims file which adequately describes the current nature and extent of the Veteran's pes planus and fracture residuals disability.  As noted, review of the claims folder reveals that the Veteran has not been afforded a pertinent VA examination since October 2007, more than 5 years ago.  Indeed, the principal purpose of that examination was to determine the etiology of any diagnosed bilateral foot disorder-in other words to determine whether service connection was warranted.  That examination was not performed with the purpose of providing the findings required to accurately rate the disorder.  

As there may have been significant changes in the service-connected bilateral foot disability since the previous examination, and to ensure that the Veteran's own complaints are sufficiently considered by a VA examiner, the Board finds that a more contemporaneous examination is needed.  Allday v. Brown, 7 Vet. App. 517, 526 (1995) [where the record does not adequately reveal current state of claimant's disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment since previous evaluation]; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) [VA has a duty to provide a veteran with a thorough and contemporaneous medical evaluation]; & Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered contemporaneous examination of the veteran because a 23-month old evaluation was too remote in time to adequately support the decision in an appeal for an increased rating).

The examination to be conducted on current remand should include a review of the Veteran's claims file and past clinical history, with particular attention to the severity of present symptomatology, as well as any significant pertinent interval medical history since his last VA examination in 2007.  Also in light of the Veteran's reported daily flare-ups of his service-connected bilateral foot disability, the Board finds that to the extent possible, the examination should be scheduled during a flare-up of the Veteran's condition.  The Veteran also should be notified that he may seek outpatient treatment for his pes planus and fracture residuals during a flare-up, or take other measures to document its severity during a flare-up.  He may then submit those records to VA in support of his claim.  See Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (where fluctuating conditions escape detection on examination, VA must conduct an examination during the active stage).  

Also on remand, ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  In this regard, the Board notes that the most recent record of any outpatient treatment that the Veteran has undergone (and that is included in his claims folder or Virtual VA folder) is dated in 2007. 

Finally, the Board observes that the Veteran is appealing the original assignment of the disability rating for his service-connected pes planus following the award of service connection.  In such a case, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings-that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Thus, the disability evaluation must be considered from July 9, 2007 to the present. 

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may seek treatment for his pes planus condition during a flare-up, or take other measures as necessary, in order to document the severity of his bilateral pes planus and residuals of a left 5th metatarsal fracture during a heightened or "active" flare-up.  He may then submit such records or documentation in support of his claim for an increased rating.
2.  Ask the Veteran to provide any medical records, not already in the claims file, pertaining to treatment or evaluation of his service-connected bilateral pes planus and residuals of a left 5th metatarsal fracture since October 2007, or to provide the identifying information and any necessary authorization to enable the AMC/RO to obtain such evidence on his behalf.  

Document the attempts to obtain such records.  If the AMC/RO is unable to obtain any pertinent evidence identified by the Veteran, so inform him and request that he obtain and submit it.  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  All such available documents should be associated with the claims folder or Virtual VA folder (as appropriate). 

3.  The Veteran should then undergo an appropriate VA examination to determine the severity of his bilateral pes planus and residuals of a left 5th metatarsal fracture.  To the extent possible, schedule this examination during an "active" phase or flare-up of this service-connected foot disability so as to get an accurate picture of its severity.  The examining facility must be fully informed of this requirement in this case and communicate with the Veteran as necessary to maximize the likelihood of performing the examination during a flare-up of the claimed condition.  Appropriate instructions must be provided to the Veteran in this regard.

The claims folder must be made available to the examiner for review of the case, and the examination report should include discussion of the Veteran's documented medical history and assertions.  A notation to the effect that this record review took place should be included in the report.  All indicated tests and studies, including X-rays, should be performed, and the examiner should review the results of any testing prior to completing the report.  Any disabling manifestations specifically attributable to the Veteran's service-connected bilateral pes planus and residuals of a left 5th metatarsal fracture must be fully outlined and differentiated from symptoms caused by any nonservice-connected foot disorders, including plantar fasciitis and planovalgus deformity.  

The examiner is to comment on whether the bilateral pes planus and residuals of a left 5th metatarsal fracture disability is manifested by marked deformity (pronation, abduction, etc.); pain on manipulation and use accentuated; indication of swelling on use; characteristic callosities; marked pronation; extreme tenderness of the plantar surfaces of the feet; marked inward displacement; and severe spasm of the tendo achillis on manipulation that is not improved with the use of orthopedic shoes or appliances.

The examiner should also render an opinion, based upon best medical judgment, as to whether, and to what extent, the Veteran experiences any additional functional loss (beyond that which is demonstrated clinically) due to pain and/or any of the other symptoms of the service-connected bilateral foot disability noted above during flare-ups and/or with repeated use.  To the extent possible, the examiner should express such functional loss in terms of additional degrees of limited motion.
The examiner should also indicate the effect the pes planus and residuals of a left 5th metatarsal fracture disability has, if any, on the Veteran's current level of occupational impairment.  Specifically, the examiner should render an opinion as to whether service-connected foot disability causes marked interference with employment, or the need for frequent periods of hospitalization.  

The basis for the conclusions reached should be stated in full, and any opinion(s) contrary to those already of record should be reconciled, to the extent possible.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training). 

4.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the issue of entitlement to an initial rating greater than 10 percent for the service-connected pes planus and residuals of a left 5th metatarsal fracture.  If the benefit sought on appeal remains denied, furnish the Veteran an appropriate supplemental statement of the case and give him an appropriate time period in which to respond.  All evidence should be reviewed, to include evidence submitted since the most recent supplemental statement of the case.
No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2012).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


